Citation Nr: 1303321	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to disability compensation, pursuant to 38 U.S.C.A.§ 1151, for right above-the-knee amputation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1973 to January 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2007, the Veteran appeared before the undersigned and gave testimony in support of his claim.  A complete transcript is of record.  

In November 2008 and again in November 2011, the Board remanded this claim for additional development.  In August 2012, the Board requested an independent medical expert opinion.  The Veteran and his representative have been provided a copy of the opinion and were afforded the opportunity to submit additional argument and evidence, but no further argument or evidence has been submitted.  The case has been returned to the Board and is ready for further review. 


FINDINGS OF FACT

1.  The Veteran did not suffer additional disability as a result of VA treatment.  

2.  The Veteran's right above-the-knee amputation was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a right above-
the-knee amputation performed at a VA medical facility have not been met.  
38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2004 from the RO to the Veteran, which was issued prior to the RO decision in April 2005.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

VA's duty to assist generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c) (4) (2012).  The RO obtained a VA opinion in March 2005 and in February 2010 and an independent medical opinion was also obtained in 2012.  When VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that all of the questions posed by the Board were addressed in the record, and that adequate rationale was provided. Thus, the record contains sufficient evidence to make a decision with regard to the Veteran's claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Contentions

The Veteran contends that the treatment he received at a VA facility in 2003 and 2004 was negligent.  He states that he was treated for a broken right leg/hip condition and sent home with an Ace Bandage and no instructions or further treatment.  He contends that this caused his subsequent right above-the-knee amputation.  He also argues that he was released by VA too early in November 2003 without resolution of his problem of a right hip fracture.  He further contends that had the condition been properly treated he at the least would have undergone a less invasive below the knee-amputation.  He has also claimed that the original right leg injury in August 2003 was the result of VA prescribed medication which led to a toxic drug reaction with caused him to fall out of the bed and sustain multiple right leg fractures.  He has also alleged that there was a lack of informed consent to the amputation in 2004 since treatment alternatives to the amputation were not properly explained.   

Legal Analysis

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2012).  

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health-care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  38 C.F.R. § 3.361(d) (2012).  

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to the Veteran's condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b).  

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c) (1). Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  

In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to hospital care, medical or surgical treatment, or medical examination furnished by a VA.  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Id at 101.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Evidence

The record shows that in November 1995, the Veteran sustained a gunshot wound in the left chest wall and had T10 paraplegia status.  When he was examined by VA in May 1998, his extremities showed no pertinent abnormality.  In August 1998, he complained of cramps in his legs.  VA records have been reviewed to early August 2003, with no showing of a right hip or leg problem.  

VA records show that on August 27, 2003, the Veteran was received from another facility (admitted on August 18, 2003) with a diagnosis of Sympathomimetic overdose and Hyperkalemia.  It was noted that at some time during his admission there, he was found to have a comminuted fracture of the right femoral neck on August 20, 2003.  During his VA hospitalization, he was to remain on bed rest with immobilization of the right lower extremity.  Examination showed the right lower extremity to have ecchymosis in the right femoral area with some swelling of the right lower extremity.  It was noted that he was a T10 paraplegic.  An orthopedic consultation found right thigh swelling with resolving eccymosis with a garden IV type femoral neck fracture and 100 percent displacement of the fragments.  It was noted that the Veteran had not been treated at the outside hospital that discovered the fracture and that the Veteran did not know when or how the fracture occurred.  He was placed in a soft hip spica splint to control motion at the fracture site.  It was also noted that it was unlikely that the fracture would heal.  It was stated that after the swelling and pain subsided (8-10 weeks), the Veteran could start sitting.  

In September 2003, an ultrasound showed no evidence of deep venous thrombosis in the legs and nursing notes that month showed no skin problems.  

The Veteran's February 2004 discharge summary noted that the Veteran had been released in November 2003, and assigned a brace.  He was to remain on bed rest.  It was stated that he had difficulty complying, and was found out of bed and taking a shower on one occasion.  He remained on bed rest and was eventually compliant.  He was treated during his hospitalization for a urinary tract infection and also had an upper respiratory tract infection.  He was noted to have at one point edema of the lower extremities and an NIV study ruled out a deep vein thrombosis.  He also had a lipoma removed from his right biceps, without complication.  He was cleared to be out of bed prior to discharge.  

In May 2004, the Veteran was admitted to a VA facility for ulcerations of the right lower extremity.  Anesthesia reports state the risks and benefits and alternatives were discussed and the Veteran accepted the plan on June 23, 2004.  The consent form for the operation described as a right leg comminuted fracture/pressure sore debridement-amputation was signed by the Veteran on June 22, 2004, prior to the surgery.  The form states that the procedure was discussed with the Veteran as well as the nature of the proposed care, treatment, services, medications, interventions, or procedures, the indications, potential benefits, risks, side effects, including side effect problems relating to recuperation.  Reasonable alternatives to proposed care treatment were explained.  He subsequently underwent an above-the knee amputation.  

The Veteran was examined by VA in March 2005.  His history was reviewed.  The Veteran reported that he is a paraplegic secondary to thoracic vertebra at T10.  He reported that he was trying to transfer and a dresser fell and crushed his right leg and hip.  He indicated that he was found three days later.   It was stated that apparently examiners tried to save the leg and it wouldn't heal and that eventually it had to be amputated.  The examiner stated that from what he could see, from the records and from the Veteran's history, it seemed that the Veteran had an unfortunate injury at home, which resulted in the loss of his right leg.  The examiner pointed out that from his own history, the Veteran stated that his right leg should have been cut off at the time of the injury.  However, the hospital was trying to save his leg if possible, and this was the reason for the delay in performing the amputation.  When that became impossible, they had to do the amputation.  The examiner reported that from the information that he has, he did not see negligence.  He went on to say that the outcome is an expected outcome from the information he had, and his expertise and judgment.  

A VA medical opinion dated in February 2010 was obtained.  The examiner reviewed the file and stated that looking at the care that the Veteran received it appears that they did treat his femoral neck fracture appropriately and that they were trying to do everything they could to not amputate the leg with various local measures.  The examiner stated that he could see no evidence of carelessness, negligence, improper care, et cetera.  He stated that he believed the 1151 claim was unwarranted and that for the Veteran's care, they did the best they could with a very bad situation.  

In August 2012, the Board requested a medical expert opinion.  A September 2012 opinion has been received.  The clinician noted that he is a physician and assistant professor at the University of Massachusetts Medical Center, Department of Orthopedics and Sports Medicine.  The clinician documented the Veteran's medical history including his treatment from August 27, 2003 to November 2003 and his readmittance to a VA facility in May 2004 due to bleeding and drainage from the right hip.  It was noted that he had a bone scan performed that showed active right hip and femur ostemyelitis.  The infectious disease service was consulted.  He had a large wound in the right posterior lateral hip area with deep ulceration and the bone was visible.  It was noted that the orthopedic and plastic surgery services were consulted, and that amputation of the right leg at the hip joint was required.  

The clinician noted that the anesthesia reports stated the risks and benefits and alternatives were discussed and the Veteran accepted the plan on June 23, 2004.  The consent form for the operation described as a right leg comminuted fracture/pressure sore debridement-amputation was signed by the Veteran on June 22, 2004, prior to the surgery.  

The examiner stated that the Veteran had an unfortunate result from his accident.  It was reported that the Veteran stated that he was trying to transfer and a dresser fell on him and crushed his right leg and hip and that this is what caused the original injury, but, the examiner noted, the social worker noted and comments from his family mention drug use and addiction problems at the time of his injury.  

The examiner stated that he did not see any signs of carelessness, negligence, lack of proper skill, error in judgment, or any instance of fault on part of VA in his care. He stated that there did not appear to be any indication to immediately conduct a below the knee amputation of the right leg in August 2003 when the Veteran initially presented with his leg injury.  It was reported that there was no mention of any problems with his foot or ankle or lower leg area that would necessitate an amputation at that level.  The examiner indicated that the orthopedic department tried to treat the fracture nonoperatively.  He stated that there were no signs in any of the notations of any skin breakdown or open wounds in the right hip area at the November 2003 discharge.  The doctor reported that the significant pressure sore and wound that developed over the right hip was an unfortunate problem that developed; however, he did not feel that any carelessness or lack of proper care led to this problem.  It was stated that the medical teams were trying to avoid an amputation as this is rarely necessary after a hip fracture.  

The clinician went on to state that it is common for paralyzed patients to receive medication to help with spasticity in the muscle and that he did not think there was any negligence involved or carelessness or lack of proper skill or error in judgment in prescribing the medications.  It was pointed out that the medications were changed when it was determined that his social situation was affecting his care.  

Discussion

First, the Board finds that the evidence shows that the Veteran in fact currently suffers from an additional disability.  It is clear that the Veteran had additional disability having to undergo an above-the-knee amputation; however the Board finds that his claim cannot prevail under the remaining criteria set forth under 38 U.S.C.A. § 1151.  As to causation, the preponderance of the evidence demonstrates that the right above-the-knee amputation was not the result of VA error or negligence.  Specifically, the May 2005, February 2010 and September 2012 examiners found no indication of negligence on the part of the VA in administrating the treatment during 2003 or in handling the treatment in 2004.  Finally, there is no other indication in the treatment records to support the Veteran's claim of negligence.  There is also no indication that the treatment was an event that was reasonably unforeseeable, and no VA examiner suggests such to be the case.  There is in the file a proper informed consent form signed by the Veteran.  In light of a review of the consent form, it is not shown that the Veteran was furnished hospital or medical treatment without his consent.  Accordingly, the competent and probative evidence weighs against a finding of any negligence or improper care on the part of the VA such that the Veteran's claim under 38 U.S.C.A. § 1151 would prevail. 

The right above-the-knee amputation is the type of disability which he can describe as a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board has considered the Veteran's contentions and the testimony offered at his hearing before the Board by him and his sister.  However, although the Veteran and his sister are competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, they are not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the question of whether the treatment he received is etiologically related to the amputation is a complex medical question.  As such, an opinion by a medical professional is appropriate.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

The Veteran is competent in this case to report his symptoms, and his sister is competent to report what she has observed, but nothing in the record demonstrated that he or she have received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  

The recent VA medical opinions are indeed probative in this case.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Therefore, the VA examiners' opinions are more probative and persuasive in this case.  These opinions establish that the Veteran's right above-the-knee amputation is not the result of VA hospital/medical care or treatment provided in 2003 and 2004.  The VA treatment is not the proximate cause of the right above-the-knee amputation due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment.  

In the absence of competent evidence that demonstrates additional disability caused by VA, the Board concludes that compensation under 38 U.S.C.A. § 1151 is not warranted.  Nothing except the Veteran's own speculation as to the cause of his current disability contradicts the VA examiners' conclusions as to causation.  Accordingly, the claim is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Disability compensation, pursuant to 38 U.S.C.A.§ 1151, for the right above-the-knee amputation is denied. 



____________________________________________ 

L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals  




Department of Veterans Affairs


